MEMORANDUM ***
Jose Roberto Villagrana-Maldonado, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an immigration judge’s denial of his application for cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review questions of law de novo. Ladha v. INS, 215 F.3d 889, 896 (9th Cir. 2000). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review Maldonado’s due process and regulatory contentions because they are premised upon procedural errors which the BIA could have remedied, yet Maldonado did not raise them before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).
Maldonado’s contention that he was denied equal protection because he was required to meet legal standards not imposed on aliens subject to the Nicaraguan Adjustment and Central American Relief Act of 1997 (“NACARA”) lacks merit. Congress’ decision to apply different standards to aliens subject to NACARA is rationally related to a legitimate government purpose. See Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001) (holding that Congress’ decision to exempt NACARA aliens from the application of the stop-time rule did not violate the equal protection clause).
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.